Exhibit 10.2
EXECUTION COPY
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
BY AND AMONG
DUNCAN ENERGY PARTNERS L.P.,
DEP OLPGP, LLC
DEP OPERATING PARTNERSHIP, L.P.
ENTERPRISE GTM HOLDINGS L.P.
AND
ENTERPRISE HOLDING III, L.L.C.
DATED AS OF DECEMBER 8, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS; RECORDATION
    3  
1.1 Definitions
    3  
 
       
ARTICLE II THE OFFERING AND RELATED TRANSACTIONS
    4  
2.1 Contributions and Conversions of Existing Interests
    4  
2.2 Conversions of Existing Interests
    5  
2.3 Contribution by Enterprise GTM to DEP of the Enterprise Holding III Member
Interests
    5  
2.4 DEP Cash Distribution to Enterprise GTM
    5  
2.5 DEP Issuance of Class B Units to Enterprise GTM
    5  
2.6 Conveyance and Contribution by DEP (including 0.001% on behalf of OLP GP) to
OLP of the Enterprise Holding III Member Interests
    6  
2.7 Amended and Restated Limited Liability Company Agreement of Enterprise Texas
    6  
2.8 Amended and Restated Agreement of Limited Partnership of Enterprise
Intrastate
    6  
2.9 Amended and Restated Agreement of Limited Partnership of Enterprise GC
    6  
2.10 Amended and Restated Omnibus Agreement
    6  
 
       
ARTICLE III FURTHER ASSURANCES
    6  
3.1 Further Assurances
    6  
3.2 Other Assurances
    7  
 
       
ARTICLE IV MISCELLANEOUS
    7  
4.1 Order of Completion of Transactions
    7  
4.2 Headings; References; Interpretation
    7  
4.3 Successors and Assigns
    7  
4.4 No Third Party Rights
    7  
4.5 Counterparts
    8  
4.6 Governing Law
    8  
4.7 Assignment of Agreement
    8  
4.8 Amendment or Modification
    8  
4.9 Director and Officer Liability
    8  
4.10 Severability
    8  
4.11 Integration
    8   Exhibits Exhibit A – Amended and Restated Company Agreement of
Enterprise Texas Pipeline, LLC Exhibit B – Second Amended and Restated Agreement
of Limited Partnership of Enterprise Intrastate, L.P. Exhibit C – Third Amended
and Restated Agreement of Limited Partnership of Enterprise GC, LP

-i-



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”)
dated as of December 8, 2008, is made and entered into by and among Duncan
Energy Partners L.P., a Delaware limited partnership (“DEP”), DEP Operating
Partnership, L.P., a Delaware limited partnership (“OLP”), DEP OLPGP, LLC, a
Delaware limited liability company (“OLP GP”) Enterprise GTM Holdings L.P., a
Delaware limited partnership (“Enterprise GTM”) and Enterprise Holding III,
L.L.C., a Delaware limited liability company (“Enterprise Holding III”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Certain capitalized terms used are
defined in Article I hereof.
RECITALS
     WHEREAS, Enterprise GTM owns a 99.0% member interest in Enterprise Texas
Pipeline, LLC (“Enterprise Texas”), a 99.0% limited partner interest in
Enterprise Intrastate, LP (“Enterprise Intrastate”) and a 99.0% limited partner
interest in Enterprise GC, LP (“Enterprise GC”).
     WHEREAS, Enterprise Holding III owns a 1.0% member interest in Enterprise
Texas, a 1.0% general partner interest in Enterprise Intrastate and a 1.0%
general partner interest in Enterprise GC.
     WHEREAS, the DEP has entered into a standby Term Loan Agreement, dated as
of April 18, 2008, with Wachovia Bank, National Association, as Administrative
Agent and Lender, and the co-syndication agents, co-documentation agents and
other lenders named therein (the “Term Loan Agreement”), to, among other things,
allow DEP to borrow up to $300 million for: (i) distribution to Enterprise GTM
in connection with the contribution of the Subject Interests (as defined below)
under this Agreement and (ii) payment of transaction and bank expenses related
to the transactions contemplated by this Agreement.
     WHEREAS, Enterprise GTM desires to contribute to Enterprise Holding III an
existing 50% membership interest in Enterprise Texas, an existing limited
partnership interest in Enterprise Intrastate and an existing limited partner
interest in Enterprise GC, with such contributed existing interests and other
interests owned by Enterprise Holding III to be converted in each case as set
forth in the applicable amended and restated limited liability company agreement
or limited partnership agreements described below and attached as Exhibits to
this Agreement (collectively referred to as the “Subject Interests”).
     WHEREAS, Enterprise GTM desires to contribute to DEP, and DEP desires to
acquire from Enterprise GTM, all of the membership interests in Enterprise
Holding III (the “Enterprise Holding III Member Interests”) as consideration for
receipt of (i) cash and (ii) Class B units representing limited partner
interests of DEP (the “Class B Units”) with the rights, privileges and
obligations as set forth in the DEP Amendment.
     WHEREAS, DEP desires to contribute the Enterprise Holding III Member
Interest to OLP as a capital contribution.

 



--------------------------------------------------------------------------------



 



     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following matters shall occur:
          1. Enterprise GTM will contribute the membership and limited partner
interests to Enterprise Holding III, and the current general partner, limited
partner and membership interests owned by Enterprise Holding III and Enterprise
GTM in each of Enterprise GC, Enterprise Intrastate and Enterprise Texas will be
converted into new general partner, limited partner and membership interests,
including the Subject Interests.
          2. Enterprise GTM will assign and convey the Enterprise Holding III
Member Interests to DEP.
          3. DEP will contribute the Enterprise Holding III Member Interests to
OLP (including 0.001% on behalf of OLP GP).
          4. DEP will consummate a registered equity offering the “Equity
Offering”) for 41,529 common units representing limited partner interests in DEP
(“Common Units”) for an aggregate purchase price of $500,000.
          5. DEP will borrow $282.25 million under the Term Loan Agreement (the
“Debt Proceeds”).
          6. DEP will use the aggregate net proceeds (after discounts and
commissions, if any) from the Equity Offering (the “Offering Proceeds”) and the
Debt Proceeds to (i) pay transaction and bank expenses of approximately
$2.25 million and (ii) pay $280.0 million plus the net Offering Proceeds to
Enterprise GTM as the “Cash Consideration” for the contribution of the Subject
Interests.
          7. DEP will issue an aggregate of 37,333,887 Class B Units with an
aggregate value of $449.5 million ($450.0 million less the value of the net
Offering Proceeds) to Enterprise GTM as partial consideration and the “Unit
Consideration” for the contribution of the Subject Interests.
          8. The limited liability company agreement of Enterprise Texas and the
agreements of limited partnership of each of Enterprise Intrastate and
Enterprise GC will each be amended and restated to the extent necessary to
reflect the applicable matters set forth above and as contained in this
Agreement.
          9. The omnibus agreement between Enterprise Products Operating LLC, a
Texas limited liability company (“EPO”), OLP and each of Enterprise Texas,
Enterprise Intrastate and Enterprise GC will be amended and restated to the
extent necessary to reflect the applicable matters set forth above and as
contained in this Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:

-2-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS; RECORDATION
     1.1 Definitions. Capitalized terms used herein and not defined elsewhere in
this Agreement shall have the meanings given such terms as is set forth below.
     “affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise.
     “Agreement” has the meaning assigned to such term in the first paragraph of
this Agreement.
     “Amended and Restated Agreements” means the amended and restated limited
liability company agreement of Enterprise Texas and the amended and restated
agreement of limited partnership of Enterprise GC and Enterprise Intrastate, in
each case as executed on the date hereof in substantially the same form as
attached hereto as Exhibits A, B and C.
     “Cash Consideration” has the meaning assigned to such term in the recitals.
     “Class B Units” has the meaning assigned to such term in the recitals.
     “Common Units” has the meaning assigned to such term in the recitals and
the DEP Amendment.
     “Closing” has the meaning assigned to such term in the recitals.
     “Delaware LLC Act” has the meaning assigned to such term in the recitals.
     “Delaware LP Act” has the meaning assigned to such term in the recitals.
     “DEP” has the meaning assigned to such term in the first paragraph of this
Agreement.
     “DEP Amendment” means the Third Amendment to Amended and Restated Agreement
of Limited Partnership of Duncan Energy Partners L.P. dated December 8, 2008.
     “Effective Date” means December 8, 2008.
     “Enterprise GC” means Enterprise GC, L.P., a Delaware limited partnership.
     “Enterprise Holding III” has the meaning assigned to such term in the first
paragraph of this Agreement.

-3-



--------------------------------------------------------------------------------



 



     “Enterprise Intrastate” means Enterprise Intrastate L.P., a Delaware
limited partnership.
     “Enterprise Texas” has the meaning assigned to such term in the recitals.
     “EPO” has the meaning assigned to such term in the recitals.
     “General Partner” has the meaning assigned to such term in the first
paragraph of this Agreement.
     “Enterprise GTM” has the meaning assigned to such term in the first
paragraph of this Agreement.
     “Enterprise Holding III Member Interests” has the meaning assigned to such
term in the recitals.
     “Equity Offering” has the meaning assigned to such term in the recitals.
     “Laws” means any and all laws, statutes, ordinances, rules or regulations
promulgated by a governmental authority, orders of a governmental authority,
judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.
     “Offering Proceeds” has the meaning assigned to such term in the recitals.
     “OLP” has the meaning assigned to such term in the first paragraph of this
Agreement.
     “OLP GP” has the meaning assigned to such term in the first paragraph of
this Agreement.
     “Party” and “Parties” have the meanings assigned to such terms in the first
paragraph of this Agreement.
     “Subject Interests” has the meaning assigned to such term in the recitals.
     “Term Loan Agreement” has the meaning assigned to such term in the
recitals.
     “Units” has the meaning assigned to such term in the recitals.
     “Unit Consideration” has the meaning assigned to such term in the recitals.
ARTICLE II
THE OFFERING AND RELATED TRANSACTIONS
     2.1 Contributions and Conversions of Existing Interests. Enterprise GTM
hereby grants, contributes, transfers, assigns and conveys to Enterprise Holding
III, its successors and assigns, for its and their own use forever, and
Enterprise Holding III hereby accepts the contributions of the following
interests from Enterprise GTM:
     (1) a 50% membership interest in Enterprise Texas to Enterprise Holding
III;

-4-



--------------------------------------------------------------------------------



 



     TO HAVE AND TO HOLD the 50% membership interest in Enterprise Texas unto
Enterprise Holding III, its successors and assigns, together with all and
singular the rights and appurtenances thereto in anywise belonging, subject,
however, to the terms and conditions stated in this Agreement, forever.
     (2) a 65% limited partner interest in Enterprise GC; and
     TO HAVE AND TO HOLD the 65% limited partner interest in Enterprise GC unto
Enterprise Holding III, its successors and assigns, together with all and
singular the rights and appurtenances thereto in anywise belonging, subject,
however, to the terms and conditions stated in this Agreement, forever.
     (2) a 50% limited partner interest in Enterprise Intrastate.
     TO HAVE AND TO HOLD the 50% limited partner interest in Enterprise
Intrastate unto Enterprise Holding III, its successors and assigns, together
with all and singular the rights and appurtenances thereto in anywise belonging,
subject, however, to the terms and conditions stated in this Agreement, forever.
     2.2 Conversions of Existing Interests. Each of Enterprise Holding III and
Enterprise GTM as members and partners hereby acknowledge, approve and consent
to the foregoing assignments and to the conversion of the existing membership
interests of Enterprise Texas and general and limited partner interests in
Enterprise GC and Enterprise Intrastate, effective at the Closing, into the
Subject Interests and other equity interests, in each case as set forth in the
Amended and Restated Agreements.
     2.3 Contribution by Enterprise GTM to DEP of the Enterprise Holding III
Member Interests. Enterprise GTM hereby grants, contributes, transfers, assigns
and conveys to DEP, its successors and assigns, for its and their own use
forever, the Enterprise Holding III Member Interests, and DEP hereby accepts the
distribution of the Enterprise Holding III Member Interests from Enterprise GTM
and the Distribution Obligation (as set forth in Section 1.2(f) of the Purchase
and Sale Agreement, as assignee for its own account as an additional capital
contribution in exchange for (i) $280,500,000 ($280,000,000 plus the Offering
Proceeds, as the Cash Consideration) and (ii) 37,333,887 Class B Units (the Unit
Consideration)).
     TO HAVE AND TO HOLD the Enterprise Holding III Member Interests unto DEP,
its successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.
     2.4 DEP Cash Distribution to Enterprise GTM. The Parties acknowledge the
distribution by DEP of $280,500,000 ($280,000,000 plus the Offering Proceeds, as
the Cash Consideration), and the receipt by Enterprise GTM of such cash amount
from DEP.
     2.5 DEP Issuance of Class B Units to Enterprise GTM. The Parties
acknowledge the issuance by DEP of 37,333,887 Class B Units, and the receipt by
Enterprise GTM of such Class B Units from DEP.

-5-



--------------------------------------------------------------------------------



 



     2.6 Conveyance and Contribution by DEP (including 0.001% on behalf of OLP
GP) to OLP of the Enterprise Holding III Member Interests. DEP hereby grants,
contributes, transfers, assigns and conveys to OLP (including 0.001% on behalf
of OLP GP), its successors and assigns, for its and their own use forever, all
of its rights, title and interest in and to the Enterprise Holding III Member
Interests and OLP hereby accepts the Enterprise Holding III Member Interests as
a capital contribution from each of DEP and OLP GP.
     TO HAVE AND TO HOLD the Enterprise Holding III Member Interests unto OLP,
its successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.
     2.7 Amended and Restated Limited Liability Company Agreement of Enterprise
Texas. Enterprise GTM, OLP and Enterprise Holding III shall enter into an
Amended and Restated Limited Liability Company Agreement of Enterprise Texas in
the form set forth as Exhibit A hereto to (i) admit OLP as a member of
Enterprise Texas and (ii) reflect the assignment by Enterprise GTM of the
Class A membership interests.
     2.8 Amended and Restated Agreement of Limited Partnership of Enterprise
Intrastate. Enterprise GTM, OLP and Enterprise Holding III shall enter into a
Second Amended and Restated Agreement of Limited Partnership of Enterprise
Intrastate in the form set forth as Exhibit B hereto to (i) admit OLP as a
limited partner of Enterprise Intrastate, and (ii) reflect the assignment by
Enterprise GTM of the limited partner interests of Enterprise Intrastate to
Enterprise Holding III and the conversion of such limited partner interest into
the general partner interest .
     2.9 Amended and Restated Agreement of Limited Partnership of Enterprise GC.
Enterprise GTM, OLP and Enterprise Holding III shall enter into a Third Amended
and Restated Agreement of Limited Partnership of Enterprise GC in the form set
forth as Exhibit C hereto to (i) admit OLP as a limited partner of Enterprise
GC, and (ii) reflect the assignment by Enterprise GTM of the limited partner
interest of Enterprise GC to Enterprise Holding III and the conversion of such
limited partner interests into the general partner interest.
     2.10 Amended and Restated Omnibus Agreement. EPO, OLP and each of
Enterprise Texas, Enterprise Intrastate and Enterprise GC shall enter into an
Amended and Restated Omnibus Agreement, to add provisions regarding
(i) guarantees by EPO of the obligations of Enterprise Holding III with respect
to mandatory capital contributions to Enterprise Texas, and (ii) additional
indemnity obligations of EPO to DEP.
ARTICLE III
FURTHER ASSURANCES
     3.1 Further Assurances. From time to time after the date hereof, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable Law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own

-6-



--------------------------------------------------------------------------------



 



all of the properties, rights, titles, interests, estates, remedies, powers and
privileges granted by this Agreement, or which are intended to be so granted,
(b) more fully and effectively to vest in the applicable Parties and their
respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended so to be and (c) to more
fully and effectively carry out the purposes and intent of this Agreement.
     3.2 Other Assurances. From time to time after the date hereof, and without
any further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable Law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement. It is the express intent of the Parties that DEP
or its subsidiaries own the Subject Interests that are identified in this
Agreement.
ARTICLE IV
MISCELLANEOUS
     4.1 Order of Completion of Transactions. The transactions provided for in
Article II of this Agreement shall be completed on the Effective Date in the
order set forth therein.
     4.2 Headings; References; Interpretation. All Article and Section headings
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation,” “but not limited to,” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.
     4.3 Successors and Assigns. The Agreement shall be binding upon and inure
to the benefit of the Parties signatory hereto and their respective successors
and assigns.
     4.4 No Third Party Rights. Except as provided herein, nothing in this
Agreement is intended to or shall confer upon any person other than the Parties,
and their respective successors and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement and no
person is or is intended to be a third party beneficiary of any of the
provisions of this Agreement.

-7-



--------------------------------------------------------------------------------



 



     4.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
     4.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Texas applicable to contracts made and
to be performed wholly within such state without giving effect to conflict of
law principles thereof, except to the extent that it is mandatory that the Law
of some other jurisdiction, wherein the interests are located, shall apply.
     4.7 Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by any Party without the
prior written consent of each of the Parties.
     4.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto and
affected thereby.
     4.9 Director and Officer Liability. Except to the extent that they are a
party hereto, the directors, managers, officers, partners and securityholders of
the Parties and their respective affiliates shall not have any personal
liability or obligation arising under this Agreement (including any claims that
another party may assert).
     4.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     4.11 Integration. This Agreement and the instruments referenced herein
supersede any and all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement
and such instruments contain the entire understanding of the Parties with
respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement or any such instrument
unless it is contained in a written amendment hereto or thereto and executed by
the Parties hereto or thereto after the date of this Agreement or such
instrument.
[The Remainder of this Page is Intentionally Blank]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the date first above written.

            DEP HOLDINGS, LLC
      By:   /s/ Richard H. Bachmann        Richard H. Bachmann        President
and Chief Executive Officer     

            DUNCAN ENERGY PARTNERS L.P.

By: DEP HOLDINGS, LLC, its General Partner
      By:   /s/ Richard H. Bachmann        Richard H. Bachmann        President
and Chief Executive Officer     

            DEP OPERATING PARTNERSHIP, L.P.

By: DEP OLPGP, LLC, its General Partner
      By:   /s/ Richard H. Bachmann        Richard H. Bachmann        President
and Chief Executive Officer     

            DEP OLPGP, LLC
      By:   /s/ Richard H. Bachmann        Richard H. Bachmann        President
and Chief Executive Officer     

Signature Page to Contribution, Conveyance and Assumption Agreement

 



--------------------------------------------------------------------------------



 



            ENTERPRISE GTM HOLDINGS L.P.

By: Enterprise Products Operating LLC, its General Partner
      By:   /s/ Michael A. Creel         Michael A. Creel        President and
Chief Executive Officer     

            ENTERPRISE HOLDING III, L.L.C.
      By:   /s/ Michael A. Creel        Michael A. Creel        President and
Chief Executive Officer     

Signature Page to Contribution, Conveyance and Assumption Agreement

 